Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,043,762 (KALLICHE). 
The patented claim teaches an LED light strip (see preamble) including an elongated substrate having a first side (see line 2), an opposite second side (see lines 2-3), a first end (see line 3), an opposite second end (see line 3), a pair of conductive traces (see lines 3-4), and a pair of conductive terminal contact pads on the first side adjacent each end of the substrate and electrically connected to the plurality of conductive traces (see lines 4-7); a plurality of LEDs arranged at regular spaced intervals on the first side of the substrate (see lines 8-9) and electrically connected with one or more of the plurality of conductive traces in the substrate (see lines 9-11); and a two-port screw-in terminal connector at each end of the substrate (see lines 12-13)  and maintained in abutting engagement with the respective first and second ends and flush with the second side of the substrate (see lines 13-15), and including a pair of straight conductive pins extending from a first side of the terminal connector (see lines 15-17), each conductive pin soldered in electrical contact to a respective one of the conductive terminal contact pads at each end of the substrate (see lines 17-19), each terminal connector further including a pair of open ports on an opposite second side of the terminal connector and each open port in linear alignment with one of the conductive pins (see lines 19-22), each open port containing a terminal screw clamp configured for receiving a terminal end of at least one conductor wire therein so that the at least one conductor wire can extend straight out from the open port and coplanar with the substrate (see lines 22-27), wherein the terminal screw clamps are operated by an associated screw for closing the terminal screw clamp (see lines 28-29), sandwiching the terminal end of the at least one conductor wire (see lines 30-31), and connecting the plurality of LEDs to an electric power supply (see lines 31-32).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art at the time the invention was made would had readily recognized the instantly claimed “plurality of conductive traces” as being inherently anticipated by the patented pair of conductive traces (i.e. “plurality” means at least a pair), the claimed “two or more conductive terminal contact pads” as being inherently anticipated by the patented pair of conductive terminal contact pads (i.e. “two or more” means at least a pair), the claimed “screw-in terminal connector” as being inherently anticipated by the patented two-port screw-in terminal connector (i.e. a two-port screw-in connector is a screw-in connector), and the “two or more straight conductive pins” as being inherently anticipated by the patented pair of straight conductive pins (i.e. “two or more” means at least a pair). 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gustafson (U.S. Pat. 5,848,837), Eash (U.S. Pat. 7,411,174), Li et al. (U.S. Pat. 8,262,250), Levante et al. (U.S. Pat. 8,714,772), Ratkus et al. (U.S. Pat. 9,004,717), Hanslip (U.S. Pat. 10,378,747), Lassen et al. (U.S. Pat. 10,591,114) and Hanslip (U.S. Pat. App. Pub. 2020/0284418) disclose light strips including elongated substrates having at least a pair of electrically conductive traces extending along the substrate and terminal contact portions at each end of the substrate coupled to respective one of the conductive traces, a plurality of light emitting diodes (LED) provided at regular spaced intervals on a top surface of the substrate and electrically connected to the pair of conductive traces, and a terminal connector provided at the ends of the substrate and electrically coupled to the terminal contact portions to enable a power source to be connected to the light strip to power the LEDs.

Kulka (U.S. Pat. 2,998,589), Gentile (U.S. Pat. 3,164,709), Trafford (U.S. Pat. 4,070,086), Geiseler (U.S. Pat. 4,171,152), Fuchs (U.S. Pat. 4,669,806), Kipnik (U.S. Pat. 6,146,212), Cox (U.S. Pat. 7,029,336), Mertz et al. (U.S. Pat. Cox (U.S. Pat. 7,347,739), Wu (U.S. Pat. App. Pub. 2010/0081341), Sakai et al. (U.S. Pat. 7,285,019), Yeh (U.S. Pat. App. Pub. 2011/0294363), and Wu (U.S. Pat. App. Pub. 2010/0081341) disclose screw-in terminal connector including at least two-ports having terminal screw clamps configured to receive the ends of a conductor wire. Some of the terminal connectors are specifically configured to be soldered to circuit boards, and/or conductive pins extending from a side of the connector opposite the ports, such conductive pins capable of being soldered to contact pads on a substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/Ismael Negron/
Primary Examiner
AU 2875